Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of claims: claims 1 and 3-13 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/31/2022 has been entered.

The amendment filed 1/31/2022 which amends claims 1 and 5, and cancels claim 2 has been entered. Claims 6-11 remain withdrawn from further consideration. Claims 1, 3-5, 12 and 13 are under examination.
                               
Foreign priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on an application European patent office (EPO) 18209177.7 filed 11/29/2018.  The copy of the priority document (filed 3/16/2020 by applicant) thereof has been in the file.    

              Withdrawal of rejections
The 112(b) rejection of claims 1-3, 5 and 12-13 is withdrawn in light of the amendment of claim 1 filed 1/31/2022 and in light of the amendment of claim 13 filed 12/8/2021 (after Final rejection).
The 102 rejection of claims 1-3, 5 and 12-13 by US20170175098 is withdrawn in  light of the amendment of claim 1 filed 1/31/2022.
The ODP rejection of claims 1 and 12-13 over claims 1-5, 12-14 and 16-21 of Application No.16699017 is withdrawn in light of the amendment filed 12/8/2021 (see Advisory action mailed 1/5/2022). 

			Objection to claim 
	In the amended claim 4, the term “(iv)” before “G205D” should be deleted.

	The following rejections are the new grounds of rejections. 
              
  Claim Rejections - 35 USC § 112(b)   


                (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
                Claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 3 recites “one or more the following combinations:…”, wherein the term “combination” is construed as the “substitution combinations”. However, “N212D”, “G205D”, S182C”, “N212D”, “G205D”, “S182C”, “S253C”, “I105”, “N177D”, “S9C”, “N198D”, “S259C”, “P204L”, “L21F”, “N42H”, “N42S”, “V137I”, “V145I”, “S206A”,” A112V” and “A168V” each which is a single substitution but not the “substitution combinations” which renders the claim indefinite.  This is because the recited “following combinations” is unclear whether or not said “combinations” refer to combination sets “A267S + N255Y”, “N198D + S234A +L21F”,  “R448 + $234A”, “I159L + Q230E”, “S139R + S250N”, “G113A +L21W”, “Q176E + A131D” or “T141S + S210C”, or/and, refer to combinations of anyone of said single substitution.
Similarly, claim 4 recites “one or more the following combinations:…”, wherein the term “combination” is construed as the “substitution combinations”. However, “N212D”, “(iv) G205D”, “S182C”, “S253C”, “I105V”, “N177D”, “S9C”, “N198D”, “S259C”, 
“P204L”, “L21F”, “N42H”,  V137I”, “V145I”, “S206A”,  “A112V” and “A168V” each which is a single substitution but not the “substitution combinations” which renders the claim indefinite.  This is because the recited “following combinations” is unclear whether or not said “combinations” refer to the combination sets “N198D + S234A + L21F”, “R44S + S234A”, “I159L + Q230E”, “S139R + S250N; N42S”, “G113A + L21W” and “Q176E + A131D” and “T1418 + S210C”, or/and, refer to combinations of anyone of said single substitution.
 	In addition, in light of deletion of the particular substitution “42H” (i.e., “N42H”) and in light that claims 3-4 depend from claim 1, claims 3 and 4 lack antecedent basis for “N42H” in claim 1. 
 
	Claim Rejections - 35 USC § 112(d)  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

              Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  


        Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1, 3-5 and 12-13 are rejected under 35 U.S.C. 103 as being obvious over WO2018011277(‘277) in view of US 20170037343 (‘343).
‘277 teaches the useful variant protease (that is Bacillus Lentus protease) comprising the amino acid substitutions: S3T, V4I, V199I and S99E wherein S99E is an obvious variation of instant “R99E” (item(i), claim 1) because the net outcome of the substitution mutation is the same, i.e., the amino acid at position 99 has been changed to Glu (E), and further comprising the substitution N212D or/and N198D (item(ii), claim 1, and claims 3, 4, 5, 13) (see page 66, lines 
Also, ‘277 teaches a detergent (a washing agent) composition comprising the variant protease (page 64, lines 33-34, and page 66, lines 18-31, ‘277), as applied to claim 12.  
Given that ‘277 does not expressly teaches the substitution of “R99E”, ‘343) teaches engineered variant protease from  Bacillus lentus having SEQ ID NO:1 ([0054], lines 9-15, ‘343); the SEQ ID NO:1 (shown at pages 13-14 of ‘343) has 100% sequence identity to instant SEQ ID NO:1.  Next, ‘343 teaches that the variant protease comprising the amino acid substitutions R99E in addition to S3T, V4I and V191I (item(ii), claim 1) (see [0015] and [0032], and ref claim 1 of ‘343). The variant protease is useful as washing and cleaning agent (see ref claim 1 of ‘343).
It would have been prima facie obvious for one of ordinary skill before the effective filing date of the claimed invention to engineer the protease by introducing the substitutions including “R99E” in addition to the substitutions (‘277) discussed above into the parent protease sequence which is the amino acid sequence of SEQ ID NO:1 (from Bacillus lentus) for preparing the desired protease variants having improved cleaning performance relative to the parent protease; the composition comprising the resulting variant proteas is commercially useful as liquid washing agent ([0055], and [0104]-[0105] and Example 2, ‘343). This is in the same filed endeavor as ‘277 disclosure.
It is noted that the above-mentioned amino acid substitutions: S3T, V4I, V199I, Q176E, N212D or/and N198D (‘277) is aligned completely with the SEQ ID NO:1 (‘343). 
Thus, one skilled in the art would have substituted Arg (“R”) at position 99 according to SEQ ID NO:1 by Glu (“E”) to generate the resultant substitution “R99E” in combination with the other substitutions taught by‘277 (see above) for obtaining the desired protease variant and use protease variant to prepare the detergent composition of the improved washing performance of the variant (modified) protease in washing and cleaning agent/composition ([0006] and [0015], ‘343) with reasonable expectation of success. 	
	Examiner remark: the above new 103 rejection which is necessitated by the applicant’s amendment filed 1/31/2022 renders the corresponding applicants’ arguments of the 103 rejections moot. 
 

                                                  Conclusion
	  No claims are allowed.
  		

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samuel  W. Liu/
Examiner, Art Unit 1656
February 7, 2022
	
/SCARLETT Y GOON/QAS, Art Unit 1600